


EXECUTION COPY

AMENDED AND RESTATED
PLEDGE AND SECURITY AGREEMENT

     THIS AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (this “Security
Agreement”) is entered into as of April 23, 2012 by and among MERITOR, INC., an
Indiana corporation (formerly known as ArvinMeritor, Inc.) (the “Company”), the
Subsidiaries of the Company identified on the signature pages hereto (the
“Initial Subsidiary Grantors”), and any additional Subsidiaries of the Company,
whether now existing or hereafter formed which become parties to this Security
Agreement by executing a Security Agreement Supplement hereto in substantially
the form of Annex I (such additional Subsidiaries, together with the Company and
the Initial Subsidiary Grantors, the “Grantors”), in favor of JPMORGAN CHASE
BANK, N.A., as Administrative Agent (the “Administrative Agent”), for the
benefit of the Holders of Secured Obligations (as defined in the Credit
Agreement referred to below).

PRELIMINARY STATEMENT

     WHEREAS, pursuant to that certain Amendment and Restatement Agreement of
even date herewith, the Company, ArvinMeritor Finance Ireland (the “Subsidiary
Borrower” and, collectively with the Company, the “Borrowers”), the financial
institutions party thereto and the Administrative Agent have agreed to enter
into that certain Amended and Restated Credit Agreement dated of even date
herewith among the Borrowers, the financial institutions party thereto (the
“Lenders”) and the Administrative Agent (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
which Credit Agreement, among other things, (i) amends and restates in its
entirety the Existing Credit Agreement (as defined in the Credit Agreement);
(ii) re-evidences outstanding obligations of the Borrowers party to the Existing
Credit Agreement and (iii) provides, subject to the terms and conditions
thereof, for future extensions from time to time of credit and other financial
accommodations to be made by the Lenders to or for the benefit of the Borrowers
and their respective Subsidiaries;

     WHEREAS, in connection with the Existing Credit Agreement, each of the
Grantors (including as successors by merger or otherwise) (collectively, the
“Existing Grantors”) and the Administrative Agent have entered into that certain
Pledge and Security Agreement, dated as of June 23, 2006 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Existing
Security Agreement”), and pursuant to which each Existing Grantor granted a
security interest in all or substantially all of its personal property and
pledged and, to the extent applicable, reaffirmed its prior pledge of, its
capital stock, membership interests or partnership interests in certain of its
Subsidiaries to the Agent;

     WHEREAS, the parties hereto wish to amend and restate the Existing Security
Agreement in its entirety;

     WHEREAS, each Grantor has agreed to grant, and in the case of any Initial
Subsidiary Grantor, reaffirm its prior grant of, a security interest in all or
substantially all of its personal property and to pledge, and in the case of any
Initial Subsidiary Grantor, reaffirm its prior pledge of, its capital stock,
membership interests or partnership interests in certain of its Subsidiaries to
the Administrative Agent for the benefit of the Holders of Secured Obligations,
as security for the Secured Obligations as set forth herein;

--------------------------------------------------------------------------------




     WHEREAS, it is the intention of the parties hereto that this Security
Agreement be merely an amendment and restatement of the Existing Security
Agreement and not constitute a novation of the grants of security or the
obligations thereunder; and

     WHEREAS, the Administrative Agent and the Lenders have required, as a
condition, among others, to the effectiveness of the Credit Agreement and the
other Loan Documents, that each Grantor execute and deliver this Security
Agreement.

     NOW, THEREFORE, in consideration of the foregoing premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

     1.1. Terms Defined in Credit Agreement. All capitalized terms used herein
and not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.

     1.2. Terms Defined in New York UCC. Terms defined in the New York UCC which
are not otherwise defined in this Security Agreement are used herein as defined
in the New York UCC.

     1.3. Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the Preliminary Statement, the
following terms shall have the following meanings:

     “1998 Restricted Subsidiary” means, as of any date of determination, each
Person constituting a “Restricted Subsidiary” under (and as defined in) either
the 1998 Senior Note Indenture or the 2006 Senior Note Indenture as of such
date.

     “1998 Restricted Grantor” means, as of any date of determination, the
Company and each Grantor constituting a 1998 Restricted Subsidiary.

     “1998 Restricted Collateral” means, as of any date determination, (i) any
real property (including buildings and other improvements) of any 1998
Restricted Grantor constituting a “Principal Property” under (and as defined in)
the 1998 Senior Note Indenture as of such date, (ii) the Capital Stock of any
1998 Restricted Subsidiary held by any 1998 Restricted Grantor and (iii) any
indebtedness of any 1998 Restricted Subsidiary held by any 1998 Restricted
Grantor.

     “Accounts” shall have the meaning set forth in Article 9 of the New York
UCC.

     “Article” means a numbered article of this Security Agreement, unless
another document is specifically referenced.

2

--------------------------------------------------------------------------------




     “Chattel Paper” shall have the meaning set forth in Article 9 of the New
York UCC.

     “Collateral” means all Accounts, Chattel Paper, Commercial Tort Claims,
Copyrights, Deposit Accounts, Documents, Equipment, Fixtures, General
Intangibles, Goods, Instruments, Inventory, Investment Property, letters of
credit, Letter-of-Credit Rights, Licenses, Patents, Pledged Deposits, Supporting
Obligations, Trademarks, Pledged Equity and Other Collateral, wherever located,
in which any Grantor now has or hereafter acquires any right or interest, and
the proceeds (including Stock Rights), insurance proceeds and products thereof,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto. Notwithstanding anything to the contrary contained in this definition,
Collateral shall not include (i) contractual rights to the extent and for so
long as the grant of a security interest herein would violate the terms of the
agreement under which such contractual rights arise or exist to the extent such
prohibition is enforceable under applicable law, (ii) rights under governmental
licenses and authorizations to the extent and for so long as the grant of a
security interest therein is prohibited by law and (iii) any intent-to-use
trademark or service mark application prior to the filing of a statement of use
or amendment to allege use, or any other intellectual property, to the extent
that applicable law or regulation prohibits the creation of a security interest
or would otherwise result in the loss of rights from the creation of such
security interest or from the assignment of such rights upon the occurrence and
continuance of a Default.

     “Commercial Tort Claims” means the commercial tort claims, as defined in
the New York UCC, of any Grantor, including each commercial tort claim
specifically described in Exhibit E.

     “Control” shall have the meaning set forth in Article 8 or, if applicable,
in Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the New York UCC.

     “Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

     “Default” means an event described in Section 5.1 hereof.

     “Deposit Accounts” shall have the meaning set forth in Article 9 of the New
York UCC.

     “Documents” shall have the meaning set forth in Article 9 of the New York
UCC.

     “Equipment” shall have the meaning set forth in Article 9 of the New York
UCC.

     “Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

3

--------------------------------------------------------------------------------




     “Fixtures” shall have the meaning set forth in Article 9 of the New York
UCC.

     “General Intangibles” shall have the meaning set forth in Article 9 of the
New York UCC and, in any event, includes payment intangibles, contract rights,
rights to payment, rights arising under common law, statutes, or regulations,
choses or things in action, goodwill (including the goodwill associated with any
Trademark), Patents, Trademarks, Copyrights, URLs and domain names, industrial
designs, other industrial or intellectual property or rights therein or
applications therefor, whether under license or otherwise, programs, programming
materials, blueprints, drawings, purchase orders, customer lists, monies due or
recoverable from pension funds, route lists, rights to payment and other rights
under any royalty or licensing agreements, including Licenses, infringement
claims, computer programs, information contained on computer disks or tapes,
software, literature, reports, catalogs, pension plan refunds, pension plan
refund claims, insurance premium rebates, tax refunds, and tax refund claims,
interests in a partnership or limited liability company which do not constitute
a security under Article 8 of the Code, and any other personal property other
than Commercial Tort Claims, money, Accounts, Chattel Paper, Deposit Accounts,
Goods, Investment Property, negotiable Collateral, and oil, gas, or other
minerals before extraction.

     “Goods” shall have the meaning set forth in Article 9 of the New York UCC.

     “Instruments” shall have the meaning set forth in Article 9 of the New York
UCC.

     “Intellectual Property” means (i) United States of America and foreign
trademark registrations, and applications for trademark registration, (ii)
United States of America and foreign patents and patents applications, together
with all reissuances, continuations, continuations in part, revisions,
extensions, and reexaminations thereof and (iii) United States of America and
foreign copyright registrations and applications for registration.

     “Inventory” shall have the meaning set forth in Article 9 of the New York
UCC.

     “Investment Property” shall have the meaning set forth in Article 9 of the
New York UCC.

     “Letter of Credit Rights” shall have the meaning set forth in Article 9 of
the New York UCC.

     “Licenses” means, with respect to any Person, all of such Person’s right,
title, and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

     “New York UCC” means the New York Uniform Commercial Code as in effect from
time to time.

4

--------------------------------------------------------------------------------




     “Other Collateral” means any property of the Grantors, not included within
the defined terms Accounts, Chattel Paper, Commercial Tort Claims, Copyrights,
Deposit Accounts, Documents, Equipment, Fixtures, General Intangibles, Goods,
Instruments, Inventory, Investment Property, Letter-of-Credit Rights, Licenses,
Patents, Pledged Deposits, Supporting Obligations, Trademarks and Pledged
Equity, including, without limitation, all cash on hand, letters of credit,
Stock Rights or any other deposits (general or special, time or demand,
provisional or final) with any bank or other financial institution, it being
intended that the Collateral include all personal property of the Grantors,
subject to the limitations contained in Article II of this Security Agreement.

     “Patents” means, with respect to any Person, all of such Person’s right,
title, and interest in and to: (a) any and all patents and patent applications;
(b) all inventions and improvements described and claimed therein; (c) all
reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof; (d) all licenses of the foregoing whether as
licensee or licensor; (e) all income, royalties, damages, claims, and payments
now or hereafter due or payable under and with respect thereto, including,
without limitation, damages and payments for past and future infringements
thereof; (f) all rights to sue for past, present, and future infringements
thereof; and (g) all rights corresponding to any of the foregoing throughout the
world.

     “Pledged Deposits” means all time deposits of money (other than Deposit
Accounts and Instruments), whether or not evidenced by certificates, which a
Grantor may from time to time designate as pledged to the Administrative Agent
or to any Holder of Secured Obligations as security for any Guaranteed
Obligation, and all rights to receive interest on said deposits.

     “Pledged Equity” means, with respect to any Grantor, the shares of Capital
Stock of each issuer identified in Exhibit C under the name of such Grantor and
all other shares of Capital Stock of whatever class of each such issuer, now or
hereafter owned by such Grantor, and all certificates or Instruments evidencing
the same, and shall include, without limitation, the Applicable Pledge
Percentage of the Capital Stock of each Pledge Subsidiary of such Grantor.

     “Receivables” means the Accounts, Chattel Paper, Documents, Investment
Property, Instruments or Pledged Deposits, and any other rights or claims to
receive money which are General Intangibles or which are otherwise included as
Collateral.

     “Section” means a numbered section of this Security Agreement, unless
another document is specifically referenced.

     “Security” has the meaning set forth in Article 8 of the New York UCC.

     “Stock Rights” means any securities, dividends, Instruments or other
distributions and any other right or property which any Grantor shall receive or
shall become entitled to receive for any reason whatsoever with respect to, in
substitution for or in exchange for any securities or other ownership interests
in a corporation, partnership, joint venture or limited liability company
constituting Collateral and any securities, any right to receive securities and
any right to receive earnings, in which any Grantor now has or hereafter
acquires any right, issued by an issuer of such securities.

     “Supporting Obligation” shall have the meaning set forth in Article 9 of
the New York UCC.

5

--------------------------------------------------------------------------------




     “Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

     The foregoing definitions shall be equally applicable to both the singular
and plural forms of the defined terms.

ARTICLE II

GRANT OF SECURITY INTEREST

     2.1. Grantor Pledge; Reaffirmation of Pledge. Each of the Grantors hereby
pledges, assigns and grants to the Administrative Agent, for the ratable benefit
of the Holders of Secured Obligations, a security interest in all of such
Grantor’s right, title and interest, whether now owned or hereafter acquired, in
and to the Collateral to secure the prompt and complete payment and performance
of the Secured Obligations. Without limiting the foregoing, each Initial
Subsidiary Grantor reaffirms the assignments, pledges and grants of any and all
security interests made under the Existing Security Agreement and agrees that
such assignments, pledges and security interests (including, without limitation,
any filings made in connection therewith) remain in full force and effect and
are hereby ratified, reaffirmed and confirmed in order to secure the prompt and
complete payment and performance of the Secured Obligations, with the same
force, effect and priority in effect both immediately prior to and after
entering into this Agreement. Each Grantor acknowledges and agrees with the
Administrative Agent that the Existing Security Agreement is hereby amended and
restated in its entirety pursuant to the terms hereof; provided, that this
Security Agreement is in no way intended to constitute a novation of any
obligations owed by the Grantors to the Administrative Agent or any other
Holders of Secured Obligations under the Existing Security Agreement, all of
which are hereby reaffirmed, ratified and confirmed.

     2.2. Limitations.

     2.2.1 Applicable Pledge Percentage. Notwithstanding anything to the
contrary in this Article II, the Collateral shall not include the Capital Stock
of any Subsidiary exceeding the Applicable Pledge Percentage with respect
thereto.

     2.2.2 Joint Ventures. Notwithstanding anything to the contrary in this
Article II, the Collateral shall not include the Capital Stock of any Joint
Venture to the extent the organizational documents of such Joint Venture do not
permit the applicable Grantor to pledge the Capital Stock of such Joint Venture
as security for the Secured Obligations (or require the consent of another
Venturer therefor).

6

--------------------------------------------------------------------------------




     2.2.3 1998 Senior Note Indenture.

          (i) Notwithstanding anything to the contrary in this Article II, the
aggregate principal amount of the Secured Obligations secured by Liens on 1998
Restricted Collateral granted pursuant to this Security Agreement and the other
Loan Documents shall not exceed 15% of Consolidated Net Tangible Assets under
(and as defined in) the 1998 Senior Note Indenture at any time or, if greater,
the maximum principal amount of Secured Obligations that may be secured by Liens
on 1998 Restricted Collateral under the terms of all Senior Note Indentures then
in effect (it being understood that the principal amount of the Secured
Obligations secured by Liens on Collateral other than the 1998 Restricted
Collateral granted pursuant to this Security Agreement and the other Loan
Documents shall not be limited by this Section 2.2.3).

          (ii) It is further understood and agreed that the limitation on the
amount of the Secured Obligations secured by Liens on 1998 Restricted Collateral
set forth in the foregoing paragraph (i) applies to all Liens granted pursuant
to this Security Agreement and each of the other Loan Documents in such a manner
that at no time shall the Administrative Agent be entitled to realize proceeds
of such Liens in excess of such amount, but that the Administrative Agent shall
be entitled to enforce such security interests pursuant to this Security
Agreement and the other Loan Documents on any an all “Collateral” (as defined in
the Credit Agreement) in any manner or order of its choosing.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

     Each Grantor represents and warrants, and each Grantor that becomes a party
to this Security Agreement pursuant to the execution of a Security Agreement
Supplement in substantially the form of Annex I represents and warrants (after
giving effect to supplements to each of the Exhibits hereto with respect to such
subsequent Grantor as attached to such Security Agreement Supplement), that:

     3.1. Title, Authorization, Validity and Enforceability. Each such Grantor
has good and valid rights in or the power to transfer (and with respect to
intellectual property rights, grant a security interest in) the Collateral owned
by it and title to the Collateral with respect to which it has purported to
grant a security interest hereunder, free and clear of all Liens except for
Liens permitted under Section 4.1.6 hereof, and has full corporate, limited
liability company or partnership, as applicable, power and authority to grant to
the Administrative Agent the security interest in such Collateral pursuant
hereto. The execution and delivery by each such Grantor of this Security
Agreement has been duly authorized by proper corporate, limited liability
company or partnership, as applicable, proceedings, and this Security Agreement
constitutes a legal, valid and binding obligation of each such Grantor and
creates a security interest which is enforceable against each such Grantor in
all Collateral it now owns or hereafter acquires, except as enforceability may
be limited by (i) bankruptcy, insolvency, fraudulent conveyance, reorganization
or similar laws relating to or affecting the enforcement of creditors’ rights
generally, (ii) general equitable principles (whether considered in a proceeding
in equity or at law), and (iii) requirements of reasonableness, good faith and
fair dealing. When financing statements have been filed in the appropriate
offices against each Grantor in the locations listed on Exhibit D, and filing
made in the appropriate filing offices for intellectual property, the
Administrative Agent will have a fully perfected first priority security
interest in the Collateral owned by such Grantor in which a security interest
may be perfected by filing, subject only to Liens permitted under Section 4.1.6
hereof.

7

--------------------------------------------------------------------------------




     3.2. Conflicting Laws and Contracts. Neither the execution and delivery by
each Grantor of this Security Agreement, the creation and perfection of the
security interest in the Collateral granted hereunder, nor compliance with the
terms and provisions hereof will violate (i) any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on such Grantor, or (ii)
such Grantor’s charter, by-laws or other organizational or constitutional
documents, or (iii) the provisions of any indenture, instrument or agreement to
which such Grantor is a party or is subject, or by which it, or its property may
be bound or affected, or conflict with or constitute a default thereunder, or
result in or require the creation or imposition of any Lien in, of or on the
property of such Grantor pursuant to the terms of any such indenture, instrument
or agreement (other than any Lien permitted under Section 7.3(F) of the Credit
Agreement), except for any such violation as would not reasonably be expected to
have a Material Adverse Effect.

     3.3. Principal Location. Each Grantor’s mailing address and the location of
its place of business (if it has only one) or its chief executive office (if it
has more than one place of business), is disclosed in Exhibit A; such Grantor
has no other places of business except those set forth in Exhibit A.

     3.4. Property Locations. The Inventory, Equipment and Fixtures of each
Grantor are located solely at the locations of such Grantor described in Exhibit
A or are in transit to or from such locations (except Inventory having an
aggregate value for all Grantors not exceeding $15,000,000), which locations are
owned by such Grantor except for locations (i) which are leased by such Grantor
as lessee and designated in Part B of Exhibit A or (ii) at which Inventory is
held in a public warehouse or is otherwise held by a bailee or on consignment by
such Grantor as designated in Part C of Exhibit A.

     3.5. No Other Names. Within the five-year period ending as of the date such
Person becomes a Grantor hereunder, such Grantor has not conducted business
under any name, changed its jurisdiction of formation, merged with or into or
consolidated with any other Person, except as disclosed in Exhibit “A”; provided
that with respect to any Grantor party to this Security Agreement as of the
Restatement Effective Date, such period shall be a five-year period ending on
the Restatement Effective Date. The name in which such Grantor has executed this
Security Agreement is the exact name as it appears in such Grantor’s
organizational documents, as amended, as filed with such Grantor’s jurisdiction
of organization as of the date such Person becomes a Grantor hereunder.

     3.6. Accounts and Chattel Paper. The names of the obligors, amounts owing,
due dates and other information with respect to the Accounts and Chattel Paper
owned by each Grantor are and will be correctly stated in all material respects
in all records of such Grantor relating thereto and in all invoices and reports
with respect thereto furnished to the Administrative Agent by such Grantor from
time to time. As of the time when each Account or each item of Chattel Paper
arises, such Grantor shall be deemed to have represented and warranted that, to
the best of such Grantor’s knowledge, such Account or Chattel Paper, as the case
may be, and all records relating thereto, are genuine and in all respects what
they purport to be.

8

--------------------------------------------------------------------------------




     3.7. Filing Requirements. None of the Equipment owned by such Grantor is
covered by any certificate of title required to be delivered pursuant to Section
4.3.3, except for the vehicles described in Part A of Exhibit B. None of the
Collateral owned by such Grantor is of a type for which security interests or
liens may be perfected by filing under any federal statute except (i) aircraft
and any aircraft/engines, ships, railcars and other vehicles governed by federal
statute described in Part B of Exhibit B and (ii) the patents, trademarks and
copyrights held by such Grantor and described in Part C of Exhibit B.

     3.8. No Financing Statements, Security Agreements. No financing statement
or security agreement describing all or any portion of the Collateral which has
not lapsed or been terminated naming any Grantor as debtor has been filed in any
jurisdiction except financing statements (i) naming the Administrative Agent on
behalf of the Holders of Secured Obligations as the secured party, and (ii) in
respect of Liens permitted by Section 7.3(F) of the Credit Agreement; provided,
that nothing herein shall be deemed to constitute an agreement to subordinate
any of the Liens of the Administrative Agent under the Loan Documents to any
Liens otherwise permitted under Section 7.3(F) of the Credit Agreement.

     3.9. Federal Employer Identification Number; Jurisdiction of Organization
Number; Jurisdiction of Organization. Each Grantor’s federal employer
identification number is, and if such Grantor is a registered organization, such
Grantor’s jurisdiction of organization, type of organization and jurisdiction of
organization identification number is listed on Exhibit A.

     3.10. Pledged Securities and Other Investment Property. Exhibit C sets
forth a complete and accurate list of the Pledged Equity, and to the extent the
same has a value in excess of $5,000,000 in the aggregate, Instruments,
Securities and other Investment Property (to the extent the same do not
constitute Cash Equivalent Investments) delivered to the Administrative Agent.
Each Grantor is the direct and beneficial owner of each Instrument, Security and
other type of Investment Property listed on Exhibit C as being owned by it, free
and clear of any Liens, except for the security interest granted to the
Administrative Agent for the benefit of the Holders of Secured Obligations
hereunder or as permitted by Section 7.3(F) of the Credit Agreement. Each
Grantor further represents and warrants that (i) all Pledged Equity which are
shares of stock in a corporation or ownership interests in a partnership or
limited liability company have been (to the extent such concepts are relevant
with respect to such Pledged Equity) duly and validly issued, are fully paid and
non-assessable and constitute the percentage of the issued and outstanding
shares of stock (or other equity interests) of the respective issuers thereof
indicated on Exhibit C hereto and (ii) with respect to any certificates
delivered to the Administrative Agent representing an Equity Interest, either
such certificates are Securities as defined in Article 8 of the UCC of the
applicable jurisdiction as a result of actions by the issuer or otherwise, or,
if such certificates are not Securities, such Grantor has so informed the
Administrative Agent so that the Administrative Agent may take steps to perfect
its security interest therein as a General Intangible.

9

--------------------------------------------------------------------------------




     3.11. Commercial Tort Claims. Exhibit E sets forth a complete and accurate
list of all Commercial Torts Claims of the Grantors.

     3.12. Intellectual Property.

     3.12.1 Exhibit B contains a complete and accurate listing as of the
Restatement Effective Date of the following: (i) Intellectual Property, (ii)
foreign industrial design registrations and industrial design applications, and
(iii) the names of any Person who has been granted rights in respect thereof
outside of the ordinary course of business. 

     3.12.2 Such intellectual property is valid, subsisting, unexpired (where
registered) and enforceable and has not been abandoned or adjudged invalid or
unenforceable, in whole or in part, except as could not be reasonably expected
to result in a Material Adverse Effect. 

     3.12.3 Except as set forth on Exhibit B, no Person other than the
respective Grantor has any right or interest of any kind or nature in or to the
Intellectual Property, including any right to sell, license, lease, transfer,
distribute, use or otherwise exploit the Intellectual Property or any portion
thereof outside of the ordinary course of the respective Grantor’s business.
Except as set forth on Exhibit B, each Grantor has good, marketable and
exclusive title to, and the valid and enforceable power and right to sell,
license, transfer, distribute, use and otherwise exploit, its Intellectual
Property. 

     3.12.4 Each Grantor has taken or caused to be taken steps so that none of
its intellectual property, the value of which to the Grantors are contingent
upon maintenance of the confidentiality thereof, have been disclosed by such
Grantor to any Person other than employees, contractors, customers,
representatives and agents of the Grantors who are parties to customary
confidentiality and nondisclosure agreements with the Grantors. 

     3.12.5 To each Grantor’s knowledge, no Person has violated, infringed upon
or breached, or is currently violating, infringing upon or breaching, any of the
rights of the Grantors to the intellectual property or has breached or is
breaching any duty or obligation owed to the Grantors in respect of the
intellectual property except where those breaches, individually or in the
aggregate, could not be reasonably expected to result in a Material Adverse
Effect. 

     3.12.6 No settlement or consents, covenants not to sue, nonassertion
assurances, or releases have been entered into by any Grantor or to which any
Grantor is bound that adversely affects its rights to own or use any
intellectual property except as could not be reasonably expected to result in a
Material Adverse Effect, in each case individually or in the aggregate. 

     3.12.7 No Grantor has received any written notice that remains outstanding
challenging the validity, enforceability, or ownership of any intellectual
property except where those challenges could not reasonably be expected to
result in a Material Adverse Effect, and to such Grantor’s knowledge at the date
hereof there are no facts upon which such a challenge could be made.

10

--------------------------------------------------------------------------------




     3.12.8 To each Grantor’s knowledge, such Grantor owns directly or is
entitled to use, by license or otherwise, all intellectual property necessary
for the conduct of such Grantor’s business.

     3.12.9 Each Grantor uses adequate standards of quality in the manufacture,
distribution, and sale of all products sold and in the provision of all services
rendered under or in connection with all trademarks and has taken all
commercially reasonable action necessary to insure that all licensees of the
trademarks owned or licensed by such Grantor use such adequate standards of
quality, except where the failure to use adequate standards of quality could not
reasonably be expected to result in a Material Adverse Effect.

     3.13. The consummation of the transactions contemplated by the Loan
Documents will not result in the termination or material impairment of any of
the Intellectual Property.

ARTICLE IV

COVENANTS

     From the date of this Security Agreement and thereafter until this Security
Agreement is terminated pursuant to the terms hereof, each Grantor party hereto
as of the date hereof agrees, and from and after the effective date of any
Security Agreement Supplement in substantially the form of Annex I applicable to
any Grantor (and after giving effect to supplements to each of the Exhibits
hereto with respect to such subsequent Grantor as attached to such Security
Agreement Supplement) and thereafter until this Security Agreement is terminated
pursuant to the terms hereof, each such subsequent Grantor agrees that:

     4.1. General.

     4.1.1 Inspection. Each Grantor will permit the Administrative Agent or any
Lender, by its representatives and agents, upon reasonable prior notice (i) to
inspect its respective Collateral, (ii) to examine and make copies of the
records of such Grantor relating to its respective Collateral and (iii) to
discuss such Grantor’s respective Collateral and the related records of such
Grantor with, and to be advised as to the same by, such Grantor’s officers and
employees (and, in the case of any Receivable, after the occurrence and during
the continuance of a Default, with any person or entity which is or may be
obligated thereon), all at such reasonable times and intervals as the
Administrative Agent or such Lender may determine; provided, that the Grantors
shall pay all reasonable costs and expenses of one such inspection per year by
the Administrative Agent and its representatives and agents (and any
representatives and agents of the Lenders participating in such inspection);
provided, further, that if a Default has occurred and is continuing, the
Grantors shall pay all reasonable costs and expenses of all such inspections.

     4.1.2 Taxes. Each Grantor will pay when due all taxes, assessments and
governmental charges and levies upon the Collateral owned by such Grantor, as
applicable, except (i) those which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside in accordance with GAAP and with respect to which no Lien exists, and
(ii) those as to which the failure to pay when due could not reasonably be
expected to have a Material Adverse Effect. 

11

--------------------------------------------------------------------------------




     4.1.3 Records and Reports; Notification. Each Grantor shall keep and
maintain materially complete, accurate and proper books and records with respect
to the Collateral owned by such Grantor and furnish to the Administrative Agent,
with sufficient copies for each of the Lenders, such reports relating to its
respective Collateral as the Administrative Agent shall from time to time
reasonably request. Each Grantor will give prompt notice in writing to the
Administrative Agent and the Lenders of any development, financial or otherwise,
which might materially and adversely affect a material portion of its respective
Collateral.

     4.1.4 Financing Statements and Other Actions; Defense of Title. Each
Grantor hereby authorizes the Administrative Agent to file, and if requested by
the Administrative Agent will execute and deliver to the Administrative Agent,
all financing statements describing the Collateral owned by such Grantor and
other documents and take such other actions as may from time to time reasonably
be requested by the Administrative Agent in order to maintain a first priority
perfected security interest in and, if applicable, Control of, the Collateral
owned by such Grantor, subject to Liens permitted under Section 7.3(F) of the
Credit Agreement; provided that nothing herein shall be deemed to constitute an
agreement to subordinate any of the Liens of the Administrative Agent under the
Loan Documents to any Liens otherwise permitted under Section 7.3(F) of the
Credit Agreement. Such financing statements may describe the Collateral in the
same manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner as the
Administrative Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure that the perfection of the security interest in
the Collateral granted to the Administrative Agent herein, including, without
limitation, describing, with respect to any Grantor’s financing statement, such
property as “all assets” or “all assets of the Debtor, whether now owned or
hereafter acquired or arising, wheresoever located, together with all proceeds
thereof.” Each Grantor will take any and all actions reasonably necessary to
defend title to the Collateral owned by such Grantor against all Persons and to
defend the security interest of the Administrative Agent in such Collateral and
the priority thereof against any Lien not expressly permitted hereunder or by
the Credit Agreement.

     4.1.5 Disposition of Collateral. No Grantor will sell, lease or otherwise
dispose of the Collateral owned by such Grantor except dispositions specifically
permitted pursuant to Section 7.3(C) of the Credit Agreement.

     4.1.6 Liens. No Grantor will create, incur, or suffer to exist any Lien on
the Collateral owned by such Grantor except Liens permitted pursuant to Section
7.3(F) of the Credit Agreement; provided, that nothing herein shall be deemed to
constitute an agreement to subordinate any of the Liens of the Administrative
Agent under the Loan Documents to any Liens otherwise permitted under Section
7.3(F) of the Credit Agreement.

12

--------------------------------------------------------------------------------




     4.1.7 Change in Corporate Existence, Type or Jurisdiction of Organization,
Location, Name. Each Grantor will:

      (i)      

except as otherwise permitted by Section 7.3(B) of the Credit Agreement,
preserve its existence and corporate structure as in effect on the Restatement
Effective Date, or, with respect to Grantors that become subject hereto pursuant
to an Annex I hereto, the date of such Annex I hereto;

  (ii) not change its jurisdiction of organization;   (iii)

not maintain its place of business (if it has only one) or its chief executive
office (if it has more than one place of business) at a location other than a
location specified on Exhibit A; and

  (iv)

not (i) have any Inventory, Equipment or Fixtures or proceeds or products
thereof having an aggregate value for all Grantors in excess of $15,000,000
(unless in transit) at a location other than a location specified in Exhibit A,
(ii) change its name or taxpayer identification number or (iii) change its
mailing address,

unless, in each such case, such Grantor shall have given the Administrative
Agent not less than fifteen (15) days’ prior written notice of such event or
occurrence and the Administrative Agent shall have either (x) determined that
such event or occurrence will not adversely affect the validity, perfection or
priority of the Administrative Agent’s security interest in the Collateral, or
(y) taken such steps (with the cooperation of such Grantor to the extent
necessary or advisable) as are reasonably necessary or advisable to properly
maintain the validity, perfection and priority of the Administrative Agent’s
security interest in the Collateral owned by such Grantor (including compliance
with Section 4.3.2).

     4.1.8 Other Financing Statements. No Grantor will suffer to exist or
authorize the filing of any financing statement naming it as debtor covering all
or any portion of the Collateral owned by such Grantor, except any financing
statement authorized under Section 4.1.4 hereof or filed to perfect a Lien
permitted under Section 7.3(F) of the Credit Agreement. Each Grantor
acknowledges that it is not authorized to file any financing statement or
amendment or termination statement with respect to any financing statement filed
in connection herewith without the prior written consent of the Administrative
Agent, subject to such Grantor’s rights under Section 9-509(d)(2) of the New
York UCC.

4.2. Receivables.

     4.2.1 Collection of Receivables. Except as otherwise provided in this
Security Agreement, each Grantor will collect and enforce, at such Grantor’s
sole expense, all amounts due or hereafter due to such Grantor under the
Receivables owned by such Grantor in accordance with its present policies and in
the ordinary course of business and as otherwise permitted under the Credit
Agreement.

     4.2.2 Delivery of Invoices. Each Grantor will deliver to the Administrative
Agent immediately upon its request after the occurrence and during the
continuance of a Default duplicate invoices with respect to each Account owned
by such Grantor bearing such language of assignment as the Administrative Agent
shall specify. 

13

--------------------------------------------------------------------------------




     4.2.3 Disclosure of Receivables. Upon the reasonable request of the
Administrative Agent, each Grantor shall deliver to the Administrative Agent
copies of any periodic reports prepared with respect to Receivables in
connection with any Permitted Receivables Financing.

     4.3. Inventory and Equipment.

     4.3.1 Maintenance of Goods. Each Grantor will do all things reasonably
necessary to maintain, preserve, protect and keep the Inventory and the
Equipment owned by such Grantor in good repair, working order and saleable
condition (ordinary wear and tear excepted) and make all reasonably necessary
and proper repairs, renewals and replacements so that its business carried on in
connection therewith may be properly conducted at all times, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

     4.3.2 Bailment Agreements. With respect to any location of Inventory (other
than locations holding Inventory having an aggregate value for all Grantors of
less than $15,000,000) that is leased by such Grantor or at which Inventory is
held in a public warehouse or is otherwise held by a bailee or on consignment,
such Grantor, at the Administrative Agent’s reasonable request, shall deliver
landlord waivers, bailment agreements, warehouse receipts, financing statements
or other documents reasonably satisfactory to the Administrative Agent to
protect the Administrative Agent’s and the Holders of Secured Obligations’
security interest in such Inventory and provide the Administrative Agent with
access to such Collateral upon the occurrence of a Default.

     4.3.3 Titled Vehicles. Each Grantor will give the Administrative Agent
notice of its ownership or acquisition of any vehicle covered by a certificate
of title the book value of which, when taken together with all other vehicles
covered by a certificate of title owned by any Grantor, exceeds $2,500,000 in
the aggregate, and deliver to the Administrative Agent, upon reasonable request,
the original of any vehicle title certificate and do all things necessary to
have the security interest of the Administrative Agent noted on any such
certificate to eliminate such excess.

     4.4. Instruments, Securities, Chattel Paper, Documents and Pledged
Deposits. Each Grantor will (i) deliver to the Administrative Agent immediately
upon execution of this Security Agreement the originals of all Pledged Equity,
and, to the extent the same has a value in excess of $5,000,000 in the
aggregate, originals of all Chattel Paper, Securities and Instruments
constituting Collateral (if any then exist and other than those constituting
Cash Equivalent Investments), (ii) hold in trust for the Administrative Agent
upon receipt and immediately thereafter deliver to the Administrative Agent any
Pledged Equity, and, to the extent the same has a value in excess of $5,000,000
in the aggregate, originals of Chattel Paper, Securities and Instruments
constituting Collateral (other than those constituting Cash Equivalent
Investments), (iii) upon the designation of any Pledged Deposits (as set forth
in the definition thereof) in excess of $5,000,000 in the aggregate, deliver to
the Administrative Agent such Pledged Deposits which are evidenced by
certificates included in the Collateral endorsed in blank, marked with such
legends and assigned as the Administrative Agent shall specify, and (iv) upon
the Administrative Agent’s request, after the occurrence and during the
continuance of a Default, deliver to the Administrative Agent (and thereafter
hold in trust for the Administrative Agent upon receipt and immediately deliver
to the Administrative Agent) any Document evidencing or constituting Collateral.

14

--------------------------------------------------------------------------------




     4.5. Uncertificated Securities and Certain Other Investment Property. Each
Grantor will permit the Administrative Agent from time to time, after the
occurrence and during the continuance of a Default, to cause the appropriate
issuers (and, if held with a securities intermediary, such securities
intermediary) of uncertificated securities or other types of Investment Property
not represented by certificates which are Collateral owned by such Grantor to
mark their books and records with the numbers and face amounts of all such
uncertificated securities or other types of Investment Property not represented
by certificates and all rollovers and replacements therefor to reflect the Lien
of the Administrative Agent granted pursuant to this Security Agreement. Each
Grantor will use all commercially reasonable efforts, upon the request of the
Administrative Agent upon the occurrence and during the continuance of a
Default, with respect to Investment Property constituting Collateral owned by
such Grantor held with a financial intermediary, to cause such financial
intermediary to enter into a control agreement with the Administrative Agent in
form and substance satisfactory to the Administrative Agent.

     4.6. Stock and Other Ownership Interests.

     4.6.1 Changes in Capital Structure of Issuers. Except as permitted in the
Credit Agreement, no Grantor will (i) permit or suffer any issuer of Pledged
Equity owned by such Grantor to dissolve, liquidate, retire any of its Capital
Stock, reduce its capital or merge or consolidate with any other entity, or (ii)
vote any of the Pledged Equity in favor of any of the foregoing, except to the
extent permitted under the Credit Agreement.

     4.6.2 Issuance of Additional Securities. No Grantor will permit or suffer
(i) any issuer of Pledged Equity that is a Wholly-Owned Subsidiary of such
Grantor to issue any such securities or other ownership interests, any right to
receive the same or any right to receive earnings, except to such Grantor or
(ii) any issuer of Pledged Equity that is not a Wholly-Owned Subsidiary of such
Grantor to issue any such securities or other ownership interests, any right to
receive the same or any right to receive earnings unless such issuance is made
or offered to each holder of such securities based on their proportionate
holdings thereof.

     4.6.3 Registration of Pledged Securities and other Investment Property.
Each Grantor will permit any registerable Collateral owned by such Grantor to be
registered in the name of the Administrative Agent or its nominee at any time at
the option of the Required Lenders following the occurrence and during the
continuance of a Default and without any further consent of such Grantor.

15

--------------------------------------------------------------------------------




     4.6.4 Exercise of Rights in Pledged Securities and other Investment
Property. Each Grantor will permit the Administrative Agent or its nominee at
any time after the occurrence and continuance of a Default, without notice, to
exercise or refrain from exercising any and all voting and other consensual
rights pertaining to the Collateral owned by such Grantor or any part thereof,
and to receive all dividends and interest in respect of such Collateral. Unless
and until a Default shall have occurred and be continuing, (i) each Grantor
shall be entitled to exercise all voting and other consensual rights pertaining
to the Collateral for any purpose that does not violate the terms of this
Agreement, the Credit Agreement and the other Loan Documents; provided, however,
that no Grantor will be entitled to exercise any such right if the result
thereof could materially and adversely affect the rights and remedies of the
Administrative Agent or Holders of Secured Obligations under this Agreement or
the Credit Agreement or any other Loan Document or the ability to exercise the
same, and (ii) each Grantor shall be entitled to receive and retain all
dividends or interest in respect of such Collateral to the extent and only to
the extent that such dividends or interest are not prohibited by the terms and
conditions of the Credit Agreement, the other Loan Documents and applicable
laws, other than any dividends or interest resulting from a subdivision,
combination or reclassification or received in exchange for Collateral, or in
redemption thereof, or as a result of any merger, consolidation, acquisition or
other exchange of assets.

     4.6.5 Interests in Limited Liability Companies and Limited Partnerships.
Each Grantor agrees that no ownership interests in a limited liability company
or a limited partnership which are included within the Collateral owned by such
Grantor shall at any time constitute a Security under Article 8 of the UCC of
the applicable jurisdiction.

     4.7. Deposit Accounts. Each Grantor will, after the occurrence and during
the continuance of a Default and upon the Administrative Agent’s request, cause
each bank or other financial institution in which it maintains (a) a Deposit
Account to enter into a control agreement with the Administrative Agent, in form
and substance reasonably satisfactory to the Administrative Agent in order to
give the Administrative Agent Control of the Deposit Account to the extent it
does not already possess such Control or to further evidence such Control, or
(b) other deposits (general or special, time or demand, provisional or final) to
be notified of the security interest granted to the Administrative Agent
hereunder and cause each such bank or other financial institution to acknowledge
such notification in writing.

     4.8. Letter-of-Credit Rights. Each Grantor will, upon the Administrative
Agent’s request, cause each issuer of a letter of credit to such Grantor that
constitutes Collateral having a face value in excess of $5,000,000, to consent
to the assignment of proceeds of the letter of credit in order to give the
Administrative Agent Control of the letter-of-credit rights to such letter of
credit.

     4.9. Intellectual Property. If, after the date hereof, any Grantor obtains
rights to, or applies for or seeks registration of, any new patent, trademark or
copyright in addition to the patents, trademarks and copyrights described in
Part C of Exhibit B, which are all of such Grantor’s patents, trademarks and
copyrights as of the Restatement Effective Date, then such Grantor shall give
the Administrative Agent notice of such newly acquired or registered patent,
trademark or copyright, as part of each compliance certificate provided to the
Administrative Agent pursuant to the Credit Agreement. Each Grantor agrees
promptly upon request by the Administrative Agent to execute and deliver to the
Administrative Agent any supplement to this Security Agreement or any other
document reasonably requested by the Administrative Agent to evidence a security
interest in such intellectual property in a form appropriate for recording in
the applicable federal office. Each Grantor also hereby authorizes the
Administrative Agent to modify this Security Agreement unilaterally (i) by
amending Part C of Exhibit B to include any future patents, trademarks and/or
copyrights of which the Administrative Agent receives notification from such
Grantor pursuant hereto and (ii) by recording, in addition to and not in
substitution for this Security Agreement, a duplicate original of this Security
Agreement containing in Part C of Exhibit B a description of such future
patents, trademarks and/or copyrights..

16

--------------------------------------------------------------------------------




     4.10. Commercial Tort Claims. If, after the date hereof, any Grantor
identifies the existence of a commercial tort claim belonging to such Grantor
having, individually or together with all other such Commercial Tort Claims, in
such Grantor’s reasonable business judgment, a value in excess of $10,000,000,
that has arisen in the course of such Grantor’s business in addition to the
Commercial Tort Claims described in Exhibit E, which are all of such Grantor’s
Commercial Tort Claims as of the Restatement Effective Date, then such Grantor
shall give the Administrative Agent notice thereof not less frequently than
quarterly. Each Grantor agrees promptly upon written request by the
Administrative Agent to execute and deliver to the Administrative Agent any
supplement to this Security Agreement or any other document reasonably requested
by the Administrative Agent to evidence the grant of a security interest therein
in favor of the Administrative Agent.

     4.11. Federal, State or Municipal Claims. After the occurrence and during
the continuance of a Default, upon the Administrative Agent’s request, each
Grantor will notify the Administrative Agent of any Collateral owned by such
Grantor which constitutes a claim against the United States government or any
state or local government or any instrumentality or agency thereof, the
assignment of which claim is restricted by federal, state or municipal law.
Furthermore, each Grantor will execute and deliver to the Administrative Agent
such documents, agreements and instruments, and will take such further actions
(including, without limitation, the taking of necessary actions under the
Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.
and 41 U.S.C. § 15 et seq.)), which the Administrative Agent may, from time to
time, reasonably request, to ensure perfection and priority of the Liens
hereunder in respect of Accounts and General Intangibles owing by any government
or instrumentality or agency thereof, all at the expense of the Borrower.

     4.12. No Interference. Each Grantor agrees that it will not interfere with
any right, power and remedy of the Administrative Agent provided for in this
Security Agreement or now or hereafter existing at law or in equity or by
statute or otherwise, or the exercise or beginning of the exercise by the
Administrative Agent of any one or more of such rights, powers or remedies.

     4.13. Insurance. In the event any Collateral is located in any area that
has been designated by the Federal Emergency Management Agency as a “Special
Flood Hazard Area”, each Grantor shall purchase and maintain flood insurance on
such Collateral (including any personal property which is located on any real
property leased by such Grantor within a “Special Flood Hazard Area”). The
amount of flood insurance required by this Section shall at a minimum comply
with applicable law, including the Flood Disaster Protection Act of 1973, as
amended.

17

--------------------------------------------------------------------------------




ARTICLE V

DEFAULT

     5.1. Default. The occurrence of any “Default” under the Credit Agreement
shall constitute a Default hereunder.

     5.2. Acceleration and Remedies. Upon the occurrence and during the
continuance of a Default, the Administrative Agent may, with the concurrence or
at the direction of the Required Lenders (or, if required pursuant to the terms
of the Credit Agreement, with the concurrence or at the direction of each of the
Lenders), exercise any or all of the following rights and remedies:

     5.2.1 Those rights and remedies provided in this Security Agreement, the
Credit Agreement, or any other Loan Document; provided that this Section 5.2.1
shall not be understood to limit any rights or remedies available to the
Administrative Agent and the Holders of Secured Obligations prior to a Default.

     5.2.2 Those rights and remedies available to a secured party under the New
York UCC or under any other applicable law (including, without limitation, any
law governing the exercise of a bank’s right of setoff or bankers’ lien) when a
debtor is in default under a security agreement.

     5.2.3 Give notice of sole control or any other instruction under any
deposit account control agreement or other control agreement with any securities
intermediary (if any) and take any action therein with respect to such
Collateral.

     5.2.4 Without notice (except as specifically provided in Section 8.1 hereof
or elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person, enter the premises of any Grantor where any Collateral is located
(through self-help and without judicial process) to collect, receive, assemble,
process, appropriate, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at any Grantor’s premises of elsewhere), for cash, on
credit or for future delivery without assumption of any credit risk, and upon
such other terms as the Administrative Agent may deem commercially reasonable.

     5.2.5 Concurrently with written notice to the applicable Grantor, transfer
and register in its name or in the name of its nominee the whole or any part of
the Pledged Equity, to exchange certificates or instruments representing or
evidencing Pledged Equity for certificates or instruments of smaller or larger
denominations, to exercise the voting and all other rights as a holder with
respect thereto, to collect and receive all cash dividends, interest, principal
and other distributions made thereon and to otherwise act with respect to the
Pledged Equity as though the Administrative Agent was the outright owner
thereof.

     5.2.6 The Administrative Agent shall have the right upon any such public
sale or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase for the benefit of the Administrative Agent and the other
Secured Parties, the whole or any part of the Collateral so sold, free of any
right of equity redemption, which equity redemption the Grantor hereby expressly
releases.  

18

--------------------------------------------------------------------------------




     5.2.7 Until the Administrative Agent is able to effect a sale, lease, or
other disposition of Collateral, the Administrative Agent shall have the right
to hold or use Collateral, or any part thereof, to the extent that it deems
appropriate for the purpose of preserving Collateral or its value or for any
other purpose deemed appropriate by the Administrative Agent. The Administrative
Agent may, if it so elects, seek the appointment of a receiver or keeper to take
possession of Collateral and to enforce any of the Administrative Agent’s
remedies (for the benefit of the Administrative Agent and other Secured
Parties), with respect to such appointment without prior notice or hearing as to
such appointment.

     5.2.8 Each Grantor recognizes that the Administrative Agent may be unable
to effect a public sale of any or all the Pledged Equity and may be compelled to
resort to one or more private sales thereof in accordance with Section 5.2.1
above. Each Grantor also acknowledges that any private sale may result in prices
and other terms less favorable to the seller than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall not be deemed to have been made in a commercially unreasonable manner
solely by virtue of such sale being private. The Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Equity for the period
of time necessary to permit any Grantor or the issuer of the Pledged Equity to
register such securities for public sale under the Securities Act of 1933, as
amended, or under applicable state securities laws, even if the applicable
Grantor and the issuer would agree to do so.

The Administrative Agent, on behalf of the Holders of Secured Obligations, may
comply with any applicable state or federal law requirements in connection with
a disposition of the Collateral, and such compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.
Notwithstanding the foregoing, neither the Administrative Agent nor the Holders
of Secured Obligations shall be required to (i) make any demand upon, or pursue
or exhaust any of their rights or remedies against, any Grantor, any other
obligor, guarantor, pledgor or any other Person with respect to the payment of
the Secured Obligations or to pursue or exhaust any of their rights or remedies
with respect to any Collateral therefor or any direct or indirect guarantee
thereof, (ii) marshal the Collateral or any guarantee of the Secured Obligations
or to resort to the Collateral or any such guarantee in any particular order or
(iii) effect a public sale of any of the Collateral.

     5.3. Grantors’ Obligations Upon Default. Upon the request of the
Administrative Agent after the occurrence and during the continuance of a
Default, each Grantor will:

     5.3.1 Assembly of Collateral. Assemble and make available to the
Administrative Agent its respective Collateral and all records relating thereto
at any place or places specified by the Administrative Agent.

19

--------------------------------------------------------------------------------




     5.3.2 Administrative Agent Access. Permit the Administrative Agent, by the
Administrative Agent’s representatives and agents, to enter, occupy and use any
premises where all or any part of its respective Collateral, or the books and
records relating thereto, or both, are located, to take possession of all or any
part of the Collateral and to remove all or any part of the Collateral, or the
books and records relating thereto, or both, and to conduct sales of the
Collateral, without any obligation to pay the Grantor for such use and
occupancy.

     5.3.3 Take, or cause an issuer of Pledged Equity to take, any and all
actions necessary to register or qualify the Pledged Equity to enable the
Administrative Agent to consummate a public sale or other disposition of the
Pledged Equity.

     5.4. License. The Administrative Agent is hereby granted a license or other
right to use, exercisable only following the occurrence and during the
continuance of a Default, without charge, each Grantor’s labels, patents,
copyrights, rights of use of any name, trade secrets, trade names, trademarks,
service marks, customer lists and advertising matter, or any property of a
similar nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral, and, following the occurrence
and during the continuance of a Default, such Grantor’s rights under all
licenses and all franchise agreements shall inure to the Administrative Agent’s
benefit. In addition, each Grantor hereby irrevocably agrees that the
Administrative Agent may, following the occurrence and during the continuance of
a Default, sell any of such Grantor’s Inventory directly to any person,
including without limitation persons who have previously purchased such
Grantor’s Inventory from such Grantor and in connection with any such sale or
other enforcement of the Administrative Agent’s rights under this Security
Agreement, may sell Inventory which bears any trademark owned by or licensed to
such Grantor and any Inventory that is covered by any copyright owned by or
licensed to such Grantor and the Administrative Agent may (but shall have no
obligation to) finish any work in process and affix any trademark owned by or
licensed to such Grantor and sell such Inventory as provided herein.

ARTICLE VI

WAIVERS, AMENDMENTS AND REMEDIES

     No delay or omission of the Administrative Agent or any Holder of Secured
Obligations to exercise any right or remedy granted under this Security
Agreement shall impair such right or remedy or be construed to be a waiver of
any Default or an acquiescence therein, and any single or partial exercise of
any such right or remedy shall not preclude any other or further exercise
thereof or the exercise of any other right or remedy. No waiver, amendment or
other variation of the terms, conditions or provisions of this Security
Agreement whatsoever shall be valid unless in writing signed by the
Administrative Agent with the concurrence or at the direction of (a) the
Required Lenders (or, if required pursuant to the terms of the Credit Agreement,
with the concurrence or at the direction of Required Revolving Lenders or all of
the Lenders) and (b) each Grantor, and then only to the extent in such writing
specifically set forth; provided that the addition of any Subsidiary of the
Company as a Grantor hereunder by execution of a Security Agreement Supplement
in the form of Annex I (with such modifications as shall be acceptable to the
Administrative Agent) shall not require receipt of any consent from or execution
of any documentation by any other Grantor party hereto. All rights and remedies
contained in this Security Agreement or by law afforded shall be cumulative and
all shall be available to the Administrative Agent and the Holders of Secured
Obligations until the Secured Obligations have been paid in full. 

20

--------------------------------------------------------------------------------




ARTICLE VII

PROCEEDS; COLLECTION OF RECEIVABLES

     7.1. Lockboxes and Account Control Agreements. Upon request of the
Administrative Agent, after the occurrence and during the continuance of a
Default, each Grantor shall execute and deliver to the Administrative Agent
irrevocable lockbox and account control agreements in the form provided by or
otherwise acceptable to the Administrative Agent, which agreements shall be
accompanied by an acknowledgment by the bank where the lockbox and applicable
deposit account is located of the Lien of the Administrative Agent granted
hereunder and of irrevocable instructions to wire all amounts collected therein
to a special collateral account at the Administrative Agent.

     7.2. Collection of Receivables. The Administrative Agent may at any time
after the occurrence and during the continuance of a Default, by giving each
Grantor written notice, elect to require that the Receivables that constitute
Collateral be paid directly to the Administrative Agent for the benefit of the
Holders of Secured Obligations. In such event, each Grantor shall, and shall
permit the Administrative Agent to, promptly notify the account debtors or
obligors under the Receivables owned by such Grantor of the Administrative
Agent’s interest therein and direct such account debtors or obligors to make
payment of all amounts then or thereafter due under such Receivables directly to
the Administrative Agent. Upon receipt of any such notice from the
Administrative Agent, each Grantor shall thereafter hold in trust for the
Administrative Agent, on behalf of the Holders of Secured Obligations, all
amounts and proceeds received by it with respect to the Receivables and Other
Collateral and immediately and at all times thereafter deliver to the
Administrative Agent all such amounts and proceeds in the same form as so
received, whether by cash, check, draft or otherwise, with any necessary
endorsements. The Administrative Agent shall hold and apply funds so received as
provided by the terms of Sections 7.3 and 7.4 hereof.

     7.3. Special Collateral Account. The Administrative Agent may require,
after the occurrence and during the continuance of a Default, all cash proceeds
of such Grantor’s Collateral to be deposited in a special non-interest bearing
cash collateral account with the Administrative Agent and held there as security
for the Secured Obligations. No Grantor shall have any control whatsoever over
said cash collateral account. If no Default has occurred or is continuing, the
Administrative Agent shall from time to time deposit the collected balances in
said cash collateral account into the applicable Grantor’s general operating
account with the Administrative Agent. If any Default has occurred and is
continuing, the Administrative Agent may (and shall, at the direction of the
Required Lenders), from time to time, apply the collected balances in said cash
collateral account to the payment of the Secured Obligations whether or not the
Secured Obligations shall then be due.

     7.4. Application of Proceeds. The proceeds of the Collateral shall be
applied by the Administrative Agent to payment of the Secured Obligations in
accordance with Section 12.4 of the Credit Agreement.

21

--------------------------------------------------------------------------------




ARTICLE VIII

GENERAL PROVISIONS

     8.1. Notice of Disposition of Collateral; Condition of Collateral. Each
Grantor hereby waives notice of the time and place of any public sale or the
time after which any private sale or other disposition of all or any part of the
Collateral may be made. To the extent such notice may not be waived under
applicable law, any notice made shall be deemed reasonable if sent to the
Company, as designee for the other Grantors, addressed as set forth in Article
IX, at least ten (10) days prior to (i) the date of any such public sale or (ii)
the time after which any such private sale or other disposition may be made. The
Administrative Agent shall have no obligation to clean-up or otherwise prepare
the Collateral for sale. To the maximum extent permitted by applicable law, each
Grantor waives all claims, damages, and demands against the Administrative Agent
or any other Holder of Secured Obligations arising out of the repossession,
retention or sale of the Collateral, except such as arise solely out of the
gross negligence or willful misconduct of the Administrative Agent or such other
Holder of Secured Obligations as finally determined by a court of competent
jurisdiction. To the extent it may lawfully do so, each Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against the Administrative Agent or any other Holder of Secured
Obligations, any valuation, stay, appraisal, extension, moratorium, redemption
or similar laws and any and all rights or defenses it may have as a surety now
or hereafter existing which, but for this provision, might be applicable to the
sale of any Collateral made under the judgment, order or decree of any court, or
privately under the power of sale conferred by this Security Agreement, or
otherwise. Except as otherwise specifically provided herein, each Grantor hereby
waives presentment, demand, protest or any notice (to the maximum extent
permitted by applicable law) of any kind in connection with this Security
Agreement or any Collateral.

     8.2. Limitation on Administrative Agent’s and other Holders of Secured
Obligations' Duty with Respect to the Collateral. The Administrative Agent shall
have no obligation to cleanup or otherwise prepare the Collateral for sale. The
Administrative Agent and each other Holder of Secured Obligations shall use
reasonable care with respect to the Collateral in its possession or under its
control. Neither the Administrative Agent nor any other Holder of Secured
Obligations shall have any other duty as to any Collateral in its possession or
control or in the possession or control of any agent or nominee of the
Administrative Agent or such other Holder of Secured Obligations, or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto. To the extent that applicable law imposes duties on
the Administrative Agent to exercise remedies in a commercially reasonable
manner, each Grantor acknowledges and agrees that it is commercially reasonable
for the Administrative Agent (i) to fail to incur expenses deemed significant by
the Administrative Agent to prepare Collateral for disposition or otherwise to
transform raw material or work in process into finished goods or other finished
products for disposition, (ii) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against account debtors or other Persons obligated
on Collateral or to remove Liens on or any adverse claims against Collateral,
(iv) to exercise collection remedies against account debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other Persons, whether or
not in the same business as such Grantor, for expressions of interest in
acquiring all or any portion of such Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Administrative Agent, to obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 8.2 is to provide non-exhaustive indications of what actions or
omissions by the Administrative Agent would be commercially reasonable in the
Administrative Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Administrative Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 8.2. Without limitation upon the foregoing, nothing contained in this
Section 8.2 shall be construed to grant any rights to any Grantor or to impose
any duties on the Administrative Agent that would not have been granted or
imposed by this Security Agreement or by applicable law in the absence of this
Section 8.2.

22

--------------------------------------------------------------------------------




     8.3. Compromises and Collection of Collateral. Each Grantor and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Administrative Agent may at any time and from time to time, if a Default has
occurred and is continuing, compromise with the obligor on any Receivable,
accept in full payment of any Receivable such amount as the Administrative Agent
in its sole discretion shall determine or abandon any Receivable, and any such
action by the Administrative Agent shall be commercially reasonable so long as
the Administrative Agent acts in good faith based on information known to it at
the time it takes any such action.

     8.4. Administrative Agent Performance of Grantors’ Obligations. Without
having any obligation to do so, the Administrative Agent may perform or pay any
obligation which any Grantor has agreed to perform or pay in this Security
Agreement and such Grantor shall reimburse the Administrative Agent for any
reasonable amounts paid by the Administrative Agent pursuant to this Section
8.3. Each Grantor’s obligation to reimburse the Administrative Agent pursuant to
the preceding sentence shall be a Secured Obligation payable within ten (10)
days after demand. 

23

--------------------------------------------------------------------------------




     8.5. Authorization for Administrative Agent to Take Certain Action; Proxy.

     8.5.1 Each Grantor irrevocably authorizes the Administrative Agent at any
time and from time to time in the sole discretion of the Administrative Agent
and appoints the Administrative Agent as its attorney in fact (i) to execute on
behalf of such Grantor as debtor and to file financing statements necessary or
desirable in the Administrative Agent’s sole discretion to perfect and to
maintain the perfection and priority of the Administrative Agent’s security
interest in the Collateral, (ii) to endorse and collect any cash proceeds of the
Collateral, (iii) to file a carbon, photographic or other reproduction of this
Security Agreement or any financing statement with respect to the Collateral as
a financing statement and to file any other financing statement or amendment of
a financing statement (which does not add new collateral or add a debtor) in
such offices as the Administrative Agent in its sole discretion deems reasonably
necessary or desirable to perfect and to maintain the perfection and priority of
the Administrative Agent’s security interest in the Collateral, (iv) to contact
and enter into one or more agreements with the issuers of uncertificated
securities which are Collateral owned by such Grantor and which are Securities
or, after the occurrence and during the continuance of a Default, with financial
intermediaries holding other Investment Property as may be necessary or
advisable to give the Administrative Agent Control over such Securities or other
Investment Property, (v) to enforce payment of the Instruments, Accounts and
Receivables in the name of the Administrative Agent or such Grantor, (vi) to
apply the proceeds of any Collateral received by the Administrative Agent to the
Secured Obligations as provided in Article VII and (vii) to discharge past due
taxes, assessments, charges, fees or Liens on the Collateral (except for such
Liens as are specifically permitted hereunder or under any other Loan Document),
and each Grantor agrees to reimburse the Administrative Agent on demand for any
reasonable payment made or any reasonable expense incurred by the Administrative
Agent in connection therewith; provided that this authorization shall not
relieve any Grantor of any of its obligations under this Security Agreement or
under the Credit Agreement. The Administrative Agent agrees not to exercise the
powers of attorney granted pursuant to the foregoing clauses (iv) and (v) unless
a Default has occurred and is continuing.

     8.5.2 EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
ADMINISTRATIVE AGENT AS THE PROXY AND ATTORNEY IN FACT OF SUCH GRANTOR WITH
RESPECT TO THE COLLATERAL OWNED BY SUCH GRANTOR, INCLUDING THE RIGHT TO VOTE ANY
INSTRUMENTS, SECURITIES OR OTHER INVESTMENT PROPERTY CONSTITUTING COLLATERAL IN
ACCORDANCE WITH THE TERMS HEREOF, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN
ADDITION TO THE RIGHT TO VOTE ANY SUCH COLLATERAL AFTER A DEFAULT, THE
APPOINTMENT OF THE ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL
INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES
TO WHICH A HOLDER OF SUCH COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR
WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF
SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE,
AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF
ANY SUCH COLLATERAL ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON
(INCLUDING THE ISSUER OF SUCH COLLATERAL OR ANY OFFICER OR THE ADMINISTRATIVE
AGENT THEREOF), UPON THE OCCURRENCE OF A DEFAULT. THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS SECURITY AGREEMENT IS
COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS
SECURITY AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.12. THE
ADMINISTRATIVE AGENT AGREES NOT TO EXERCISE THE POWER OF ATTORNEY GRANTED
PURSUANT TO THIS SECTION 8.5.2 UNLESS A DEFAULT HAS OCCURRED AND IS CONTINUING.

24

--------------------------------------------------------------------------------




     8.6. Specific Performance of Certain Covenants. Each Grantor acknowledges
and agrees that a breach of any of the covenants contained in Sections 4.1.5,
4.1.6, 4.4 or 5.3 or in Article VII hereof will cause irreparable injury to the
Administrative Agent and the Holders of Secured Obligations, that the
Administrative Agent and Holders of Secured Obligations have no adequate remedy
at law in respect of such breaches and therefore agrees, without limiting the
right of the Administrative Agent or the Holders of Secured Obligations to seek
and obtain specific performance of other obligations of the Grantors contained
in this Security Agreement, that the covenants of the Grantors contained in the
Sections referred to in this Section 8.6 shall be specifically enforceable
against the Grantors.

     8.7. Use and Possession of Certain Premises. Upon the occurrence and during
the continuance of a Default, the Administrative Agent shall be entitled to
occupy and use any premises owned or leased by any Grantor where any of such
Grantor’s Collateral or any records relating to such Grantor’s Collateral are
located until the Secured Obligations are paid or such Grantor’s Collateral is
removed therefrom, whichever first occurs, without any obligation to pay any
Grantor for such use and occupancy.

     8.8. Dispositions Not Authorized. No Grantor is authorized to sell or
otherwise dispose of its respective Collateral except as set forth in Section
4.1.5 hereof and notwithstanding any course of dealing between such Grantor and
the Administrative Agent or other conduct of the Administrative Agent, no
authorization to sell or otherwise dispose of such Grantor’s Collateral (except
as set forth in Section 4.1.5 hereof) shall be binding upon the Administrative
Agent or the Holders of Secured Obligations unless such authorization is in
writing signed by the Administrative Agent with the consent or at the direction
of the Required Lenders (or, if required pursuant to the terms of the Credit
Agreement, with the consent or at the direction of each of the Lenders).

     8.9. Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned. 

25

--------------------------------------------------------------------------------




     8.10. Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the Holders of Secured Obligations and their respective
successors and assigns (including all persons who become bound as a debtor to
this Security Agreement), except that no Grantor shall have the right to assign
its rights or delegate its obligations under this Security Agreement or any
interest herein, without the prior written consent of the Administrative Agent.
No sales of participations, assignments, transfers, or other dispositions of any
agreement governing the Secured Obligations or any portion thereof or interest
therein shall in any manner impair the Lien granted to the Administrative Agent,
for the benefit of the Administrative Agent and the other Holders of Secured
Obligations hereunder.

     8.11. Survival of Representations. All representations and warranties of
the Grantors contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement.

     8.12. Taxes and Expenses. Any taxes (including income taxes) payable or
ruled payable by Federal or State authority in respect of this Security
Agreement shall be paid by the Grantors, together with interest and penalties,
if any. Each Grantor shall reimburse the Administrative Agent for any and all
reasonable, documented out-of-pocket expenses and internal charges (including
reasonable attorneys’, auditors’ and accountants’ fees) paid or incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, collection and enforcement of this Security Agreement and in the
audit, analysis, administration, collection, preservation or sale of the
Collateral (including the expenses and charges associated with any periodic or
special audit of the Collateral). Any and all out-of-pocket costs and expenses
incurred by the Grantors in the performance of actions required pursuant to the
terms hereof shall be borne solely by the Grantors.

     8.13. Headings. The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.

     8.14. Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations have been
indefeasibly paid in cash and performed in full (or with respect to any
outstanding Letters of Credit, collateralized in an amount and manner
satisfactory to the Administrative Agent) (except for contingent indemnity
obligations) and no commitments of the Administrative Agent or the Holders of
Secured Obligations which would give rise to any Obligations are outstanding.

26

--------------------------------------------------------------------------------




     8.15. Entire Agreement. This Security Agreement embodies the entire
agreement and understanding between the Grantors and the Administrative Agent
relating to the Collateral and supersedes all prior agreements and
understandings among the Grantors and the Administrative Agent relating to the
Collateral.

     8.16. Governing Law; Jurisdiction; Waiver of Jury Trial.

     8.16.1 THIS SECURITY AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

     8.16.2 Each Grantor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Security Agreement or any other Loan Document, or for recognition or enforcement
of any judgment, and each Grantor hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each Grantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Security Agreement or any other Loan Document shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Security Agreement or any other Loan
Document against any Grantor or its properties in the courts of any
jurisdiction.

     8.16.3 Each Grantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Security Agreement or any other Loan Document
in any court referred to in Section 8.14.2. Each Grantor hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

     8.16.4 Each party to this Security Agreement irrevocably consents to
service of process in the manner provided for notices in Article IX of this
Security Agreement, and each of the Grantors hereby appoints the Company as its
agent for service of process. Nothing in this Security Agreement or any other
Loan Document will affect the right of any party to this Security Agreement to
serve process in any other manner permitted by law.

     8.16.5 WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY). EACH GRANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER GRANTOR HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER GRANTOR WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER GRANTORS HAVE BEEN
INDUCED TO ENTER INTO THIS SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. 

27

--------------------------------------------------------------------------------




     8.17. Indemnity. Each Grantor hereby agrees, jointly with the other
Grantors and severally, to indemnify the Administrative Agent and the Holders of
Secured Obligations, and their respective successors, assigns, agents and
employees, from and against any and all liabilities, damages, penalties, suits,
costs, and expenses of any kind and nature (including, without limitation, all
expenses of litigation or preparation therefor whether or not the Administrative
Agent or any Holder of Secured Obligations is a party thereto) imposed on,
incurred by or asserted against the Administrative Agent or the Holders of
Secured Obligations, or their respective successors, assigns, agents and
employees, in any way relating to or arising out of this Security Agreement or
any other Loan Document, or the manufacture, purchase, acceptance, rejection,
ownership, delivery, lease, possession, use, operation, condition, sale, return
or other disposition of any Collateral (including, without limitation, latent
and other defects, whether or not discoverable by the Administrative Agent or
the Holders of Secured Obligations or any Grantor, and any claim for patent,
trademark or copyright infringement) other than to the extent such liabilities,
damages, penalties, suits, costs, and expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of any such indemnified party.

     8.18. Severability. Any provision in this Security Agreement that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of this Security Agreement are declared to be severable.

     8.19. Counterparts. This Security Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Security Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Security Agreement.

ARTICLE IX

NOTICES

     All notices, requests and other communications to any party hereunder shall
be given in the manner prescribed in Section 14.1 of the Credit Agreement with
respect to the Administrative Agent at its notice address therein and, with
respect to any Grantor, in the care of the Company at the address of the Company
set forth in the Credit Agreement, or such other address or telecopy number as
such party may hereafter specify for such purpose in accordance with the
provisions of Section 14.1 of the Credit Agreement.

28

--------------------------------------------------------------------------------




ARTICLE X

THE ADMINISTRATIVE AGENT

     JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the
Holders of Secured Obligations hereunder pursuant to Article XI of the Credit
Agreement. It is expressly understood and agreed by the parties to this Security
Agreement that any authority conferred upon the Administrative Agent hereunder
is subject to the terms of the delegation of authority made by the Holders of
Secured Obligations to the Administrative Agent pursuant to the Credit
Agreement, and that the Administrative Agent has agreed to act (and any
successor Administrative Agent shall act) as such hereunder only on the express
conditions contained in such Article XI. Any successor Administrative Agent
appointed pursuant to Article XI of the Credit Agreement shall be entitled to
all the rights, interests and benefits of the Administrative Agent hereunder.

[SIGNATURE PAGES TO FOLLOW]

29

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, each Grantor and the Administrative Agent have executed
this Security Agreement as of the date first above written.

MERITOR, INC.   By:  /s/ Carl D. Anderson, II   Name: Carl D. Anderson, II
Title:   Treasurer



Signature Page to
Pledge and Security Agreement

--------------------------------------------------------------------------------




ARVIN INNOVATION HOLDINGS, INC. ARVIN INNOVATION MANAGEMENT, INC. ARVIN
INNOVATION MEXICO HOLDINGS II, LLC ARVIN INTERNATIONAL HOLDINGS, LLC ARVIN
REPLACEMENT PRODUCTS FINANCE LLC ARVIN TECHNOLOGIES, INC. ARVINMERITOR ASSEMBLY,
LLC ARVINMERITOR BRAKE HOLDINGS, LLC ARVINMERITOR FILTERS HOLDING CO., LLC
ARVINMERITOR FILTERS OPERATING CO., LLC ARVINMERITOR HOLDINGS MEXICO, LLC
ARVINMERITOR HOLDINGS, LLC ARVINMERITOR INVESTMENTS, LLC ARVINMERITOR OE, LLC
ARVINMERITOR TECHNOLOGY, LLC ARVINMERITOR, INC. ARVINYL WEST, INC. AVM, INC.
EUCLID INDUSTRIES, LLC GABRIEL EUROPE, INC. MAREMONT CORPORATION MAREMONT
EXHAUST PRODUCTS, INC. MERITOR AFTERMARKET USA, LLC MERITOR HEAVY VEHICLE
BRAKING SYSTEMS (U.S.A.), LLC MERITOR HEAVY VEHICLE SYSTEMS (SINGAPORE) PTE.,
LTD. MERITOR HEAVY VEHICLE SYSTEMS (VENEZUELA), INC. MERITOR HEAVY VEHICLE
SYSTEMS, LLC MERITOR, INC., a Nevada Corporation MERITOR MANAGEMENT, INC.
MERITOR TECHNOLOGY, LLC MERITOR TRANSMISSION CORPORATION ROOF SYSTEMS USA, INC.
    By:  /s/ Carl D. Anderson, II Name: Carl D. Anderson, II Title:   Treasurer



Signature Page to
Pledge and Security Agreement

--------------------------------------------------------------------------------




Acknowledged and Agreed to as of the date first written above:

JPMORGAN CHASE BANK, N.A., as the Administrative Agent     By:  /s/ Robert P.
Kellas   Name: Robert P. Kellas Title:   Executive Director



Signature Page to
Pledge and Security Agreement

--------------------------------------------------------------------------------




ANNEX I TO PLEDGE AND SECURITY AGREEMENT

     Reference is hereby made to the Amended and Restated Pledge and Security
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Security Agreement”), dated as of April 23, 2012 by and among
Meritor, Inc. (formerly known as ArvinMeritor, Inc.) (the “Company”), and
certain Subsidiaries of the Company which become parties to the Security
Agreement from time to time, including, without limitation, those that become
party thereto by executing a Security Agreement Supplement in substantially the
form hereof (such Subsidiaries, including the undersigned, together with the
Company, the “Grantors”), in favor of JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”), for the benefit of the
Holders of Secured Obligations under the Credit Agreement. Each capitalized
terms used herein and not defined herein shall have the meanings given to it in
the Security Agreement.

     By its execution below, the undersigned, [NAME OF NEW GRANTOR], a
[__________________________] [corporation] [partnership] [limited liability
company] (the “New Grantor”) agrees to become, and does hereby become, a Grantor
under the Security Agreement and agrees to be bound by such Security Agreement
as if originally a party thereto. The New Grantor hereby collaterally assigns
and pledges to the Administrative Agent for the benefit of the Holders of
Secured Obligations, and grants to the Administrative Agent for the benefit of
the Holder of Secured Obligations, a security interest in all of the New
Grantor’s right, title and interest in and to the Collateral, whether now owned
or hereafter acquired, to secure the prompt and complete payment and performance
of the Secured Obligations, subject to the limitations set forth in Section 2.2
of the Security Agreement. For the avoidance of doubt, the grant of a security
interest herein shall not be deemed to be an assignment of intellectual property
rights owned by the New Grantor.

     By its execution below, the New Grantor represents and warrants as to
itself that all of the representations and warranties contained in the Security
Agreement are true and correct in all respects as of the date hereof. The New
Grantor represents and warrants that the supplements to the Exhibits to the
Security Agreement attached hereto are true and correct in all respects and such
supplements set forth all information required to be scheduled under the
Security Agreement. The New Grantor shall take all steps necessary to perfect,
in favor of the Administrative Agent, a first-priority security interest in and
lien against the New Grantor’s Collateral, including, without limitation,
delivering all certificated Pledged Equity to the Administrative Agent (and
other Collateral required to be delivered under the Security Agreement), and
taking all steps necessary to properly perfect the Administrative Agent’s
interest in any uncertificated Pledged Equity.

     IN WITNESS WHEREOF, [NAME OF NEW GRANTOR], a [__________________]
[corporation] [partnership] [limited liability company] has executed and
delivered this Annex I counterpart to the Security Agreement as of this
___________ day of ____________, ____.

ANNEX I

--------------------------------------------------------------------------------




[NAME OF NEW GRANTOR]     By:     Title:      


--------------------------------------------------------------------------------